      Hassan A. Zavareei (SBN 181547)               Melissa S. Weiner*
 1    TYCKO & ZAVAREEI LLP                          PEARSON, SIMON & WARSHAW, LLP
 2    1828 L Street NW, Suite 1000                  800 LaSalle Avenue, Suite 2150
      Washington, D.C. 20036                        Minneapolis, Minnesota 55402
 3    Telephone: (202) 973-0900                     Telephone: (612) 389-0600
      Facsimile: (202) 973-0950                     Facsimile: (612) 389-0610
 4    Email: hzavareei@tzlegal.com                  Email: mweiner@pswlaw.com
 5    Jeff Ostrow*                                  Daniel L. Warshaw (SBN 185365)
      Jonathan M. Streisfeld*                       PEARSON, SIMON & WARSHAW, LLP
 6
      Joshua R. Levine*                             15165 Ventura Boulevard, Suite 400
 7    Daniel Tropin*                                Sherman Oaks, CA 91403
      KOPELOWITZ OSTROW                             Telephone: (818) 788-8300
 8    FERGUSON WEISELBERG GILBERT                   Facsimile: (818) 788-8104
      1 West Las Olas Blvd. Suite 500
 9    Fort Lauderdale, FL 33301
      Telephone: (954) 525-4100
10    Facsimile: (954) 525-4300
11    Email: streisfeld@kolawyers.com
             ostrow@kolawyers.com
12

13   *pro hac vice application forthcoming

14   Counsel for Plaintiff and the Proposed Class

15
                     IN THE UNITED STATES DISTRICT COURT FOR THE
16                      FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18
     FELIKS OBERTMAN, on behalf of himself
19   and all others similarly situated              CLASS ACTION COMPLAINT
20
            Plaintiff,                              Case No.
21   v.

22   FRONTIER AIRLINES INC.,                        JURY TRIAL

23          Defendant.
24

25

26

27

28

     CLASS ACTION COMPLAINT
                                       CLASS ACTION COMPLAINT
 1

 2           Plaintiff, Feliks Obertman (“Obertman” or “Plaintiff”), on behalf of himself and all others

 3   similarly situated, by and through undersigned counsel, files this Class Action Complaint against

 4   Frontier Airlines, Inc. (“Frontier” or “Defendant”), and alleges the following:
 5                                            INTRODUCTION
 6
             1.     Frontier is the eighth-largest commercial airline in the United States, operating flights
 7
     to over 100 destinations throughout the United States and 30 international destinations. Frontier
 8
     typically operates around 300 daily flights. But this year, Frontier has responded to a sudden drop in
 9
     demand for passenger air travel by canceling scores of scheduled flights.
10

11           2.     Under the terms of Frontier’s uniform contracts with its customers, when the airline

12   cancels a flight, the airline must either re-accommodate passengers on another flight or refund the

13   passengers. Frontier has breached its contracts with thousands of paying customers by offering
14   credits for future travel on the airline instead of providing refunds for flights canceled by the airline.
15
                             Declining Demand in Light of Novel Coronavirus
16                                Severely Impacts Frontier’s Operations
             3.     On December 31, 2019, governmental entities in Wuhan, China confirmed that health
17

18   authorities were treating dozens of cases of a mysterious, pneumonia-like illness. Days later,

19   researchers in China identified a new virus that had infected dozens of people in Asia, subsequently

20   identified and referred to as the novel coronavirus, or SARS-CoV-2. The illness caused by the virus
21   has been termed COVID-19. By January 21, 2020, officials in the United States were confirming the
22
     first known domestic cases of COVID-19.
23
             4.     Due to an influx of thousands of new cases in China, on January 30, 2020, the World
24
     Health Organization officially declared COVID-19 as a “public health emergency of international
25
     concern.”
26

27           5.     On March 11, 2020, the World Health Organization declared COVID-19 a pandemic.

28           6.     In efforts to curb the spread of the virus, federal, state and local governments have

     CLASS ACTION COMPLAINT                                                                                  2
     implemented temporary travel restrictions and guidelines advising against essential travel. In the
 1

 2   United States, the federal government has limited travel from China, Europe, and the United

 3   Kingdom, permitting only the return of U.S. citizens and permanent residents. The Department of

 4   State also advised on March 19, 2020, that U.S. citizens should temporarily avoid all international
 5   travel, with the exception that U.S. residents abroad should arrange for immediate return to the United
 6
     States where possible.
 7
             7.     State and local governments have also restricted local travel. On March 16, 2020, seven
 8
     counties in the San Francisco, California area announced shelter-in-place orders to reduce local traffic
 9
     to activities necessary to perform “essential” activities. Other states, counties, and municipalities have
10

11   since implemented similar shelter-in-place orders, and as of the drafting of this Class Action

12   Complaint, at least 316 million people in at least 42 states, three counties, nine cities, the District of

13   Columbia, and Puerto Rico are living under such orders.
14           8.     In addition to health and safety concerns, people across the country are facing
15
     increasing economic stress due to the novel coronavirus, including unemployment levels not seen
16
     since the Great Depression.
17
             9.     As the travel limitations, virus fears, and economic uncertainties mounted, consumer
18
     demand for air travel, particularly leisure and non-essential business travel, quickly declined. In
19

20   response to this declining demand, Frontier has cancelled many flights in the United States to avoid

21   flying planes with too many empty seats to be profitable.

22           10.    The main way that airlines like Frontier determine operational capacity (i.e., how many
23   flights it markets and flies) is by looking at passenger “load factors” on each route. Load factors
24
     measure the percentage of seats filled on an aircraft (or set of aircraft) scheduled to depart. Load
25
     factors can be determined for an overall schedule (all flights to all destinations), for particular routes
26
     (all flights between two airports), or for particular flight service (a specific scheduled flight with its
27
     own flight number). If load factors fall too low, airlines will determine that operating flight service as
28

     CLASS ACTION COMPLAINT                                                                                 3
     scheduled would not be profitable (or otherwise economically desirable) and will then typically modify
 1

 2   the schedule—including by canceling previously scheduled flights

 3           11.    Frontier’s overall load factor is typically around 85-89%. But with declining customer

 4   demand in light of COVID-19, the airline has seen significant drops in its load factors.
 5           12.    Driven by the drop in travel demand, Frontier decreased its total flight capacity by 90%
 6
     in April. It plans to fly at only 35% of the usual flight capacity by May 2020.
 7
                         Frontier Offers Customers Credit Where Refunds Are Due
 8
             13.    When Frontier cancels a flight, its contracts with its passengers require the airline to
 9
     either (1) reaccommodate and transport passengers to their destination on another flight; or (2)
10

11   provide a full refund for any unflown flight segments. The contract terms governing cancellations by

12   the airline do not give Frontier the option of providing customers with a “credit” for future travel on

13   the airline instead of a refund.
14           14.    Nevertheless, after canceling as many as 90% of its scheduled flights, Frontier has
15
     offered many of its canceled passengers only two options: (1) rebook your flight—sometimes weeks
16
     or more from the original travel date—or (2) obtain travel credit.
17
             15.    However, as will be explained below, Frontier’s Contract of Carriage mandates refunds,
18
     not credits, in this situation.
19

20           16.    Instead of following the terms of its Contract of Carriage, Frontier is unilaterally

21   pushing vouchers or credits on customers, making it impossible for many customers to request

22   refunds, and denying refunds when legitimate requests are made.
23           17.    Frontier is placing its concern for its own financial stability ahead of the significant
24
     economic impacts its consumers are facing in this unprecedented economic downturn. In just over
25
     one month, over 22 million people in the United States have applied for unemployment benefits, and
26
     the U.S. unemployment rate has climbed to over 20%—the worst it has been since the Great
27
     Depression. As many as one-third of the 40 million renters in the U.S. are unable to make their rent,
28

     CLASS ACTION COMPLAINT                                                                              4
     and millions of people with home mortgages will likely face foreclosure. Meanwhile, Frontier is
 1

 2   currently slated to receive an influx of government rescue funds, in the form of grants and loans that

 3   will likely be forgiven. These government bailout funds are tied to the airline’s commitment to provide

 4   a minimum level of service to airline customers, and yet, Frontier is already failing to meet its
 5   commitments to existing customers who are owed refunds. Now more than ever, customers whose
 6
     flights or reservations have been canceled by Frontier need the prompt refunds to which they are
 7
     entitled.
 8
             18.    As numerous customers complained about this practice by Frontier and other airlines,
 9
     the DOT issued an Enforcement Notice Regarding Refunds by Carriers Given the Unprecedented
10

11   Impact of the COVID-19 Public Health Emergency on Air Travel (“DOT Notice”). The DOT

12   Notice provides that the airlines must refund tickets if they cancel flights due to the novel coronavirus:

13          The U.S. Department of Transportation’s Office of Aviation Enforcement and
            Proceedings (Aviation Enforcement Office), a unit within the Office of the General
14          Counsel, is issuing this notice to remind the traveling public, and U.S. and foreign
            carriers, operating at least one aircraft having a seating capacity of 30 or more seats,
15
            that passengers should be refunded promptly when their scheduled flights are
16          cancelled or significantly delayed. Airlines have long provided such refunds, including
            during periods when air travel has been disrupted on a large scale, such as the
17          aftermath of the September 11, 2001 attacks, Hurricane Katrina, and presidentially
            declared natural disasters. Although the COVID-19 public health emergency has had
18          an unprecedented impact on air travel, the airlines’ obligation to refund passengers
            for cancelled or significantly delayed flights remains unchanged.
19

20          The Department is receiving an increasing number of complaints and inquiries from
            ticketed passengers, including many with non-refundable tickets, who describe having
21          been denied refunds for flights that were cancelled or significantly delayed. In many
            of these cases, the passengers stated that the carrier informed them that they would
22          receive vouchers or credits for future travel. But many airlines are dramatically
            reducing their travel schedules in the wake of the COVID-19 public health emergency.
23          As a result, passengers are left with cancelled or significantly delayed flights and
            vouchers and credits for future travel that are not readily usable.
24
            Carriers have a longstanding obligation to provide a prompt refund to a
25          ticketed passenger when the carrier cancels the passenger’s flight or makes a
            significant change in the flight schedule and the passenger chooses not to
26          accept the alternative offered by the carrier. The longstanding obligation of
            carriers to provide refunds for flights that carriers cancel or significantly delay
27          does not cease when the flight disruptions are outside of the carrier’s control
            (e.g., a result of government restrictions). The focus is not on whether the flight
28

     CLASS ACTION COMPLAINT                                                                                 5
           disruptions are within or outside the carrier’s control, but rather on the fact that
 1         the cancellation is through no fault of the passenger. Accordingly, the
 2         Department continues to view any contract of carriage provision or airline policy that
           purports to deny refunds to passengers when the carrier cancels a flight, makes a
 3         significant schedule change, or significantly delays a flight to be a violation of the
           carriers’ obligation that could subject the carrier to an enforcement action.1
 4
     (emphasis added).
 5
            19.    Thus, Frontier’s failure to provide prompt refunds for canceled flights violates not only
 6

 7   its own Contract of Carriage, but also federal law.

 8                             PARTIES, JURISDICTION, AND VENUE

 9          20.    Feliks Obertman is a California citizen who resides in Elk Grove, California.
10          21.    Defendant is a Colorado for-profit corporation having its principal place of business in
11
     Denver, Colorado.
12
            22.    This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act of
13
     2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in controversy exceeds the sum of $5,000,000
14
     exclusive of interest and costs, there are more than 100 putative class members, and minimal diversity
15

16   exists because many putative class members are citizens of a different state than Defendant.

17          23.    Venue is proper in this Court pursuant to 28 U.S.C. §1391, because this is the

18   judicial district in which a substantial part of the events giving rise to the claims asserted herein
19   occurred.
20
                                        GENERAL ALLEGATIONS
21
            24.    On March 17, 2020, Plaintiff purchased two roundtrip tickets for travel from
22
     Sacramento (SMF) to Denver Intl (DEN), for him and his wife. The flight was scheduled to depart
23
     on May 8, 2020.
24

25

26   1
      U.S. Dep’t of Transportation, Enforcement Notice Regarding Refunds by Carriers given the
27   Unprecedented Impact of the COVID-19 Public Health Emergency on Air Travel (Apr. 3, 2020),
     https://www.transportation.gov/sites/dot.gov/files/2020-
28   04/Enforcement%20Notice%20Final%20April%203%202020_0.pdf.

     CLASS ACTION COMPLAINT                                                                              6
             25.      On March 21, 2020, Plaintiff purchased one additional roundtrip ticket for his
 1

 2   daughter for the same flight—Sacramento (SMF) to Denver Intl (DEN).

 3           26.      On or about March 23, 2020, Plaintiff received an email from Frontier informing him

 4   that the May 8th flight had been cancelled and he would be rebooked.
 5           27.      On or about March 31, 2020, Plaintiff received an email from Frontier informing him
 6
     that the reservation had been further modified and he was now booked on a flight scheduled to
 7
     depart Sacramento on May 10, 2020.
 8
             28.      Plaintiff contacted Frontier and was informed that his two options were to accept this
 9
     rebooked flight, two days after his originally scheduled trip, or take a credit for future travel on
10

11   Frontier. Plaintiff requested a refund, but Frontier told him that option was not available to him.

12   Having no need for a plane ticket on May 10, 2020, Plaintiff was forced to accept the credit subject

13   to expiration.
14           29.      In sum, despite the fact that Plaintiff could not take the flight he booked because
15
     Frontier canceled it, Frontier failed to provide a refund to Plaintiff and, instead, only offered Plaintiff
16
     a voucher for use on a future Frontier flight.
17
                                                   The Contract
18
             30.      Every Frontier passenger air travel ticket incorporates by reference (including in some
19

20   cases by hyperlink) and is governed by Frontier’s Contract of Carriage. See Contract of Carriage,

21   attached as Exhibit A. Frontier drafted the Contract of Carriage.

22           31.      Section 18 of the Contract of Carriage governs in a situation where Frontier cancels a
23   flight, as was the case for Plaintiff and other Class members. While there are a number of
24
     circumstances under which Frontier could cancel a flight, in every case, Frontier is required to
25
     provide a reasonable accommodation to the passenger’s ticketed destination or refund the fare.
26
             32.      The Contract of Carriage states in relevant part:
27
            B. Force Majeure - In the occurrence of a force majeure event, Frontier may cancel,
28

     CLASS ACTION COMPLAINT                                                                                   7
           divert, or delay any flight without liability except to provide a refund for the unused
 1         portion of the ticket.
 2
           C. Delay, Misconnection, or Cancellation - In the event (i) a passenger's flight is
 3         canceled, (ii) a passenger is denied boarding because an aircraft with lesser capacity is
           substituted, (iii) a passenger misses a connecting Frontier flight due to a delay or
 4         cancellation of a Frontier flight (but not flights of other carriers), (iv) a passenger is
           delivered to a different destination because of the omission of a scheduled stop to
 5         which the passenger held a ticket, to the extent possible, Frontier will provide
           transportation on its own flights at no additional charge to the passenger’s original
 6
           destination or equivalent destination as provided herein. Frontier will have no
 7         obligation to provide transportation on another carrier. If Frontier cannot provide
           the foregoing transportation, Frontier shall, if requested, provide a refund for
 8         the unused portion of the passenger's ticket in lieu of the transportation under
           the foregoing. The foregoing shall be the limit of Frontier's liability for the matters
 9         covered by this provision.
10                                                    ***
11
           E. Schedule Change Prior to Day of Travel -- When a passenger’s itinerary is changed
12         because of a modification in Frontier’s schedule, arrangements will be made to:

13             1) Transport the passenger over its own route system to the destination; or
               2) In the event Frontier determines that the schedule modification is
14             significant, Frontier shall, if requested, provide passengers a refund of the
               cost of the unused portion of the ticket.
15

16   Ex. A at § 18 (emphasis added).

17          33.    Section 20(B)(3) specifies that “[a] refund will be provided only to the original

18   purchaser’s form of payment.”
19          34.    Further, under Frontier’s Customer Service Plan, Frontier reiterates that in the event
20
     of a flight cancellation—whether caused by a controllable situation or an uncontrollable situation—
21
     Frontier will “provide you, upon request, a full refund of any unused portion of your ticket.” Exhibit
22
     B, Frontier Customer Service Commitment, ¶ 12.
23
            35.    Both Section 18 of the Contract of Carriage and paragraph 12 of the Customer Service
24

25   Plan clearly provide for either rebooking or a refund in the event that Frontier cancels a flight.

26   Neither provision provides for any “credit” for use on a future Frontier flight.

27          36.    Here, Plaintiff’s flight was canceled, and Frontier only offered to rebook him on
28

     CLASS ACTION COMPLAINT                                                                              8
     another flight two days after his and his families’ originally scheduled travel date. Plaintiff informed
 1

 2   Frontier that the rebooked flight was not an acceptable alternative transportation and that Plaintiff

 3   would not be taking that flight. Plaintiff had not used any portion of the roundtrip ticket for his trip.

 4   Thus, pursuant to the terms of the Contract of Carriage, Plaintiff is entitled to a refund of the fare
 5   for the roundtrip ticket in U.S. Dollars to his original form of payment. Ex. A at §§ 18; 20(B)(3).
 6
                                      CLASS ACTION ALLEGATIONS
 7
               37.   Pursuant to Fed. R. Civ. P. 23(a), (b)(1), (b)(2) and (b)(3), as applicable, Plaintiff seeks
 8
     certification of the following nationwide class (the “Class”):
 9
                     All persons in the United States who purchased tickets for travel on a
10

11                   Frontier Airlines flight scheduled to operate from March 1, 2020

12                   through the date of a class certification order, whose flight(s) were

13                   canceled by Frontier, and who were not provided a refund.
14             38.   Excluded from the Class are Defendant, any entity in which Defendant has a
15
     controlling interest, and Defendant’s officers, directors, legal representatives, successors, subsidiaries,
16
     and assigns. Also excluded from the Class are any judicial officer presiding over this matter, members
17
     of their immediate family, and members of their judicial staff, and any Judge sitting in the presiding
18
     court system who may hear an appeal of any judgment entered. Also excluded from the Class is any
19

20   person who was reaccommodated and transported to their ticketed destination by Defendant or its

21   agents.

22             39.   Plaintiff reserves the right to amend or modify the Class definition with greater
23   specificity or division after having had an opportunity to conduct discovery.
24
               40.   The Class meets the criteria for certification under Rule 23(a), (b)(1), (b)(2), (b)(3) and
25
     (c)(4).
26
               41.   Risk of Inconsistent or Varying Adjudications. Fed. R. Civ. P. 23(b)(1). As the
27
     proposed class members include thousands of persons across all 50 states, there is significant risk of
28

     CLASS ACTION COMPLAINT                                                                                    9
     inconsistent or varying adjudications with respect to individual class members that would establish
 1

 2   incompatible standards of conduct for the Defendant. For example, declaratory relief may be entered

 3   in multiple cases, but the ordered relief may vary, causing the Defendant to have to choose the court

 4   order with which it will comply.
 5           42.    Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the members
 6
     of the Class are so numerous and geographically dispersed that the joinder of all members is
 7
     impractical. While the exact number of class members is unknown to Plaintiff at this time, it is
 8
     believed that the Class is comprised of tens of thousands if not hundreds of thousands of members
 9
     geographically dispersed throughout the United States. Affected consumer’s names and addresses
10

11   are available from Frontier’s records, and class members may be notified of the pendency of this

12   action by recognized, court-approved notice dissemination methods, which may include electronic

13   mail, U.S. Mail, internet notice, and/or published notice.
14           43.    Predominance of Common Issues. Fed. R. Civ. P. 23(a)(2) and (b)(3).
15
     Consistent with Rule 23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves
16
     common questions of law and fact that predominate over any questions affecting individual class
17
     members. The common questions include:
18
             a.     Whether Defendant’s conduct breaches its Contract of Carriage;
19

20           b.     Whether Defendant is required to give a refund, rather than credit on a future flight

21   when it cancels a flight and cannot reaccommodate the passengers within a reasonable time of the

22   original flight schedule;
23           c.     Whether Plaintiff and members of the Class are entitled to damages, costs, or
24
     attorneys’ fees from Defendant; and
25
             d.     Whether Plaintiff and members of the Class are entitled to compensatory damages.
26
             44.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of other Class
27
     members’ claims because Plaintiff and Class members were subjected to the same unlawful conduct
28

     CLASS ACTION COMPLAINT                                                                            10
     and damaged in the same way. Defendant’s conduct that gave rise to the claims of Plaintiff and other
 1

 2   Class members (i.e., canceling flights without giving refunds in breach of the Contract of Carriage)

 3   is the same for all Class members.

 4           45.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an
 5   adequate representative of the Class because Plaintiff is a member of the Class and is committed to
 6
     pursuing this matter against Defendant to obtain relief for the Class. Plaintiff has no conflicts of
 7
     interest with the Class. Plaintiff’s counsel are competent and experienced in litigating class actions,
 8
     including extensive experience in litigating consumer claims. Plaintiff intends to vigorously prosecute
 9
     this case and will fairly and adequately protect the interests of the Class.
10

11           46.    Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action is

12   superior to any other available means for the fair and efficient adjudication of this controversy, and

13   no unusual difficulties are likely to be encountered in the management of this class action. The
14   purpose of the class action mechanism is to permit litigation against wrongdoers even when damages
15
     to individual plaintiffs and class members may not be sufficient to justify individual litigation. Here,
16
     the damages suffered by Plaintiff and the Class members are relatively small compared to the burden
17
     and expense required to individually litigate their claims against Defendant, and thus, individual
18
     litigation to redress Defendant’s wrongful conduct would be impracticable. Individual litigation by
19

20   each Class member would also strain the court system. Moreover, individual litigation creates the

21   potential for inconsistent or contradictory judgments and increases the delay and expense to all

22   parties and the court system. By contrast, the class action device presents far fewer management
23   difficulties and provides the benefits of a single adjudication, economies of scale, and comprehensive
24
     supervision by a single court.
25
             47.    Declaratory Relief. Class certification is also appropriate under Rule 23(b)(2) and (c).
26
     Defendant, through its uniform conduct, acted or refused to act on grounds generally applicable to
27
     the Class as a whole, making injunctive and declaratory relief appropriate to the Class as a whole.
28

     CLASS ACTION COMPLAINT                                                                               11
     Moreover, Defendant continues to offer credits instead of refunds to Plaintiff and Class members
 1

 2   for flights that they cancel, thus making declaratory relief a live issue and appropriate to the Class as

 3   a whole.

 4                                   COUNT I - BREACH OF CONTRACT
 5           48.     Plaintiff realleges and reincorporates its allegations in paragraphs 1 through 46 above
 6
     as if fully set forth herein.
 7
             49.     This claim for breach of contract damages or, in the alternative, specific performance
 8
     of the contract’s refund terms, is based on Defendant’s breaches of its Contract of Carriage (the
 9
     “Contract”).
10

11           50.     Plaintiff, along with all putative class members, entered into a Contract with Defendant

12   for provision of air travel in exchange for payment. This Contract was drafted by Defendant.

13           51.     Plaintiff, and all putative class members performed under the Contract, specifically, by
14   tendering payment for the airline tickets to Defendant and complied with all conditions precedent
15
     under the Contract.
16
             52.     Due to Defendant’s cancellation of their flights, Plaintiff, and all putative class
17
     members cannot use their airline tickets through no fault of their own and they are not getting the
18
     benefit of their bargain with Defendant.
19

20           53.     Under the terms of the Contract of Carriage drafted by Defendant, Plaintiff and

21   putative class members are entitled to refunds because Frontier canceled their flights and did not

22   reaccommodate and transport the customers to their destinations on another flight. Contract of
23   Carriage § 18(a)(1). By failing to provide refunds, Frontier has breached its Contract of Carriage.
24
             54.     As a result of Defendant’s breaches of contract, Plaintiff and the putative class
25
     members have incurred damages in an amount to be proven at trial.
26

27

28

     CLASS ACTION COMPLAINT                                                                                12
                                              REQUEST FOR RELIEF
 1

 2         WHEREFORE, Plaintiff, individually and on behalf of all putative Class members,

 3   respectfully requests that the Court enter judgment in their favor and against Defendant as follows:

 4                  1.       For an Order determining at the earliest possible time that this matter may
 5         proceed as a class action under Rule 23 and certifying this case as such;
 6
                    2.       For himself and each Class member their actual compensatory damages, or in
 7
           the alternative, for specific performance of the refund provisions of the Contract of
 8
           Carriage;
 9
                    3.       For reasonable attorneys’ fees and costs of suit;
10

11                  4.       For pre-judgment interest; and

12                  5.       Such further and other relief the Court deems reasonable and just.

13                                             JURY DEMAND
14         Plaintiff, on behalf of himself and the Class of all others similarly situated, hereby demands a
15
     trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil Procedure.
16

17   Dated: April 21, 2020                                    Respectfully submitted,

18                                                             /s/Hassan A. Zavareei______________

19                                                            Hassan A. Zavareei (SBN 181547)
                                                              TYCKO & ZAVAREEI LLP
20                                                            1828 L Street NW, Suite 1000
                                                              Washington, D.C. 20036
21                                                            Telephone: (202) 973-0900
22                                                            Facsimile: (202) 973-0950
                                                              Email: hzavareei@tzlegal.com
23
                                                              Jeff Ostrow*
24                                                            Jonathan M. Streisfeld*
                                                              Joshua R. Levine*
25                                                            Daniel Tropin*
                                                              KOPELOWITZ OSTROW
26
                                                              FERGUSON WEISELBERG GILBERT
27                                                            1 West Las Olas Blvd. Suite 500
                                                              Fort Lauderdale, FL 33301
28                                                            Telephone: (954) 525-4100

     CLASS ACTION COMPLAINT                                                                                13
                              Facsimile: (954) 525-4300
 1                            Email: streisfeld@kolawyers.com
 2                                   ostrow@kolawyers.com

 3                            Melissa S. Weiner*
                              PEARSON, SIMON & WARSHAW, LLP
 4                            800 LaSalle Avenue, Suite 2150
                              Minneapolis, Minnesota 55402
 5                            Telephone: (612) 389-0600
                              Facsimile: (612) 389-0610
 6
                              Email: mweiner@pswlaw.com
 7
                              Daniel L. Warshaw (SBN 185365)
 8                            PEARSON, SIMON & WARSHAW, LLP
                              15165 Ventura Boulevard, Suite 400
 9                            Sherman Oaks, CA 91403
                              Telephone: (818) 788-8300
10                            Facsimile: (818) 788-8104
11
                              *pro hac vice application forthcoming
12
                              Counsel for Plaintiff and the Proposed Class
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT                                                  14
